Title: To George Washington from Israel Chapin, 14 March 1794
From: Chapin, Israel
To: Washington, George


          
            Sir
            Albany [N.Y.] March 14th 1794.
          
          When I was in Philadelphia in December last Mr Jefferson gave me a copy of a letter from Charles Williamson one of the Judges of the Court of Common pleas of the County of Ontario dated the 26th Novr 1793 and also a Copy of an affidavit of George Rankin taken before him relative to a seizure of some property belonging to him and two others and desired me to Communicate to your excellency such information as I could collect on the subject—I have made enquiry and from the information that I have been able to obtain I have every reason to believe that the seizure was in consequence of some misconduct on the part of Rankin and that his intention was to Elude the vigilence of the British revenue officers and get his goods to Niagara free from the Duty for they were found concealed—part of the Cargo consisted of Iron and it was sunk not far from the shore—I therefore am not indu[c]ed to believe that there is any just ground of complaint in this instance but shall use every diligence to discover any outrage that may be committed on the property or persons of the inhabitants of the united states in this quarter—I have the honor Sir to be with the greatest respect your most obident and very humble Servant
          
            Israel Chapin
          
        